     Case 2:20-cv-06807-TJH-SP Document 31 Filed 06/09/21 Page 1 of 4 Page ID #:227



 1 Lincoln D. Bandlow, Esq. (CA #170449)
   Lincoln@BandlowLaw.com
 2 Law Offices of Lincoln Bandlow, PC
   1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
   Phone: (310) 556-9680
 4 Fax: (310) 861-5550

 5    Attorney for Plaintiff
      Strike 3 Holdings, LLC
 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
      STRIKE 3 HOLDINGS, LLC,                       Case No.: 2:20-cv-06807-TJH-SP
12
                        Plaintiff,                  STRIKE 3 HOLDINGS, LLC’S
13                                                  ANSWER AND AFFIRMATIVE
      vs.                                           DEFENSES TO JOHN DOE’S
14                                                  COUNTERCLAIMS
      JOHN DOE infringer identified as using
15    IP address 108.185.19.186,
16                      Defendant.
17

18
      JOHN DOE infringer identified as using
      IP address 108.185.19.186,
19

20
                        Counter-Plaintiff,

21
      vs.

22
      STRIKE 3 HOLDINGS, LLC,

23
                        Counter-Defendant.

24

25

26

27
                                                1
28
                                     Answer to Counterclaims
                                                                Case No. 2:20-cv-06807-TJH-SP
     Case 2:20-cv-06807-TJH-SP Document 31 Filed 06/09/21 Page 2 of 4 Page ID #:228



 1          Plaintiff/Counter-Defendant, Strike 3 Holdings, LLC (“Strike 3”), by and
 2    through its counsel, Lincoln D. Bandlow, hereby submits the following Answer
 3    and affirmative defenses to Defendant/Counter-Plaintiff, John Doe infringer
 4    identified as using IP address 108.185.19.186’s (“Doe”) counterclaim for a
 5    declaratory judgment of non-infringement, and states as follows:
 6                         DEFENDANT’S COUNTERCLAIMS
 7          23.    Admitted.
 8          24.    Strike 3 is without sufficient knowledge or information and can
 9    neither admit nor deny the allegation of paragraph 24.
10          25.    Strike 3 admits only that it has filed the Complaint. To the extent
11    this paragraph merely characterizes the nature of the allegations in the Complaint,
12    no response is required because the Complaint speaks for itself. To the extent the
13    allegations of this paragraph vary from the Complaint, they are denied.
14                                          COUNT 1
15           DECLARATORY JUDGEMENT OF NON-INFRINGEMENT
16          26.    [Doe’s Counterclaim does not contain a paragraph 26].
17          27.    This paragraph contains legal argument or other conclusions as to
18    which no response is required.
19          28.    This paragraph contains legal argument or other conclusions as to
20    which no response is required.
21          29.    This paragraph contains legal argument or other conclusions as to
22    which no response is required.
23          30.    To the extent this paragraph merely characterizes the nature of the
24    allegations in the Complaint, no response is required because the Complaint
25    speaks for itself. To the extent the allegations of this paragraph vary from the
26    Complaint, they are denied.
27
                                                  2
28
                                       Answer to Counterclaims
                                                                 Case No. 2:20-cv-06807-TJH-SP
     Case 2:20-cv-06807-TJH-SP Document 31 Filed 06/09/21 Page 3 of 4 Page ID #:229



 1          31.    To the extent this paragraph merely characterizes the nature of the
 2    allegations in the Complaint, no response is required because the Complaint
 3    speaks for itself. To the extent the allegations of this paragraph vary from the
 4    Complaint, they are denied.
 5          32.    This paragraph, and each of its sub-paragraphs, contain legal
 6    argument or other conclusions to which no response is required.
 7                              AFFIRMATIVE DEFENSES
 8          Strike 3 hereby pleads the following affirmative defenses and states as
 9    follows:
10          1.     Doe lacks standing and hence the Court lacks subject matter
11    jurisdiction over Doe’s counterclaim for declaratory relief. There is no
12    independent case or controversy supporting Doe’s counterclaim, and, in any
13    event, Doe has not sustained an injury-in-fact capable of supporting standing.
14          2.     Doe has not plead a plausible claim for a declaratory judgment of
15    non-infringement.
16          3.     To the extent Doe seeks to use the Declaratory Judgment Act to
17    preserve Doe’s ability to seek attorney’s fees, that right is already available to
18    Doe, notwithstanding the counterclaim, through 17 U.S.C. § 505.
19          4.     Doe did infringe Strike 3’s copyrights, or, alternatively, is involved
20    in the infringement of Strike 3’s copyrights taking place over IP address
21    108.185.19.186 and is barred in equity from recovery through to doctrine of
22    unclean hands.
23          5.     Doe has failed to mitigate damages by causing, contributing to, and
24    protracting his own attorneys’ costs and fees by and through his counterclaims.
25

26

27
                                                 3
28
                                      Answer to Counterclaims
                                                                 Case No. 2:20-cv-06807-TJH-SP
     Case 2:20-cv-06807-TJH-SP Document 31 Filed 06/09/21 Page 4 of 4 Page ID #:230



 1    DATED this 9th day of June, 2021.
 2

 3                                         Law Offices of Lincoln Bandlow, P.C.
 4
                                           By: /s/ Lincoln Bandlow
 5                                         Lincoln Bandlow, Esq.
 6                                         Attorney for Plaintiff
                                           Strike 3 Holdings, LLC
 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
                                              4
28
                                   Answer to Counterclaims
                                                             Case No. 2:20-cv-06807-TJH-SP
